Citation Nr: 0500211	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.	


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
January 1942 to April 1942 and from August 1945 to December 
1945.  The veteran died in February 1983.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in February 1983.

2.  The veteran's death certificate shows that his immediate 
cause of death was a cerebrovascular accident (CVA), 
hemorrhagic, which was due to essential hypertension; other 
significant conditions were listed as pulmonary tuberculosis 
(PTB) (far advanced) and a peptic ulcer.

3.  During his life-time, the veteran did not have any 
service-connected disabilities.

4.  The veteran's CVA, hypertension, PTB, and peptic ulcer 
first manifested decades after his service discharge, and 
were not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A physical examination conducted in August 1945 reflected no 
pertinent abnormalities.  The veteran's nervous and 
cardiovascular systems, lungs, and abdominal viscera were 
normal.  His blood pressure was noted as 135/95. 

An October 1945 Affidavit for Philippine personnel does not 
reflect that the veteran reported having any abnormalities.

In May 1946 and October 1951 statements, a sanitary inspector 
indicated that he had treated the veteran for malaria and PTB 
in 1942. 

A June 1946 discharge examination reflects that the veteran's 
neurological, psychiatric, and cardiovascular systems, 
abdominal viscera, lungs, and a chest X-ray were normal.  His 
blood pressure was 114/74.  

In statements, dated in 1951, various acquaintances of the 
veteran indicated that he was ill in 1942 and was vomiting 
blood and had malaria.  It was also noted that he had been a 
prisoner of war.  

Records from the Veterans Memorial Medical Center reflects 
that the veteran was diagnosed as having PTB in February 
1968.  It was noted that the veteran had complained of a 
productive cough in 1949.  It was also noted that he had been 
seen for anti-TB therapy periodically.  

Records from Veterans Memorial Medical Center, dated in 1971, 
1972, and 1978, reflect that the veteran was treated for PTB, 
gastric ulcers, and hypertensive cardiovascular disease. 

A February 1983 record from Camarines Sur Regional Hospital 
reflects that the veteran was diagnosed as having "Koch's 
pulmonary," hypertension, and a peptic ulcer.

A certificate of death reflects that the veteran died in 
February 1983.  His immediate cause of death was a CVA, 
hemorrhagic, due to essential hypertension.  Other 
significant conditions were listed as PTB and a peptic ulcer.  

In 2001, 2002, and 2003, several statements were submitted by 
the appellant, fellow servicemen, family members, and 
neighbors of the veteran.  These statements generally 
indicate that the veteran had PTB, malaria, dysentery, peptic 
ulcers, beriberi, hypertension, abnormal behavior, and lower 
extremity swelling during service.  It was generally noted he 
received treatment for the aforementioned problems by various 
physicians prior to his death.  It was also noted that the 
veteran had been a POW. 

In a July 2003 statement, a private psychiatrist, Dr. I.C.E., 
indicated that the veteran had post-traumatic stress disorder 
(PTSD), which was caused by his wartime experiences.  It was 
noted that PTSD resulted in essential hypertension which led 
to a CVA which, in turn, caused the veteran's death.  In his 
statement, Dr. I.C.E. referred to a medical text, and 
indicated that hypertension could be a manifestation of PTSD.  
Dr. I.C.E. concluded that, in the veteran's case, 
"hypertension was service connected and its consequence, the 
Cerebrovascular Accident, was therefore, service connected.  
Thus the cause of his death was service connected."  

The appellant and her daughter provided testimony at an 
August 2003 hearing before the undersigned Acting Veterans 
Law Judge.  They testified that the veteran became ill, and 
ultimately died as a result of his military service.  It was 
indicated that hypertension was first diagnosed in 1970.




Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In November 2002, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  The appellant was properly notified of 
the outcome as well as the reasoning behind the decision.  
The Board concludes that the discussion in the November 2002 
RO decision, the statement of the case (issued in March 
2003), the supplemental statement of the case (issued in May 
2003), and numerous letters over the years (including the 
June 2002 VCAA notification letter) informed the appellant of 
the information and evidence needed to substantiate her claim 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOC, and various letters informed her of:  why the evidence 
on file was insufficient to grant service connection; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate her claim.  The June 2002 VCAA letter 
specifically informed her of what she should do in support of 
the claim, where to send the evidence, and what she should do 
if she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was substantially  
informed to submit everything she had with regard to her 
claim of service connection for the cause of the veteran's 
death.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence [s]he should submit to substantiate 
h[][er] claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Further, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made  efforts to 
develop the record.  All relevant and available medical 
records are on file, including VA and private medical 
records.  The appellant indicated that records from Bicol 
Medical Center were no longer available.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Service connection for a brain hemorrhage, 
hypertension, ulcers,  may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If active tuberculosis is manifest 
to a compensable degree within three years after separation 
from service, the disorder may be presumed to have been 
incurred in service.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

It is noted that the veteran died in October 1983.  His 
immediate cause of death was CVA, hemorrhagic, which was 
caused by essential hypertension.  The other significant 
conditions were listed as PTB and a peptic ulcer.

The veteran's service medical records do not reflect any 
pertinent abnormalities.  In fact, his service medical 
records reflect that his neurological, psychiatric, and 
cardiovascular systems, blood pressure, lungs, chest X-ray, 
and abdomen and viscera were normal.  

The first objective evidence of the veteran's CVA, 
hypertension, PTB and peptic ulcer is in the 1970s, many 
decades following his service discharge.  The Board finds 
this contemporaneous objective evidence is more probative 
than statements and medical opinions submitted after the 
fact.

The Board acknowledges the July 2003 statement of Dr. I.C.E., 
which is to the effect that the veteran developed 
hypertension as a result of service-related PTSD.  Dr. I.C.E. 
also noted that hypertension caused a CVA.  The Board 
concludes that the aforementioned opinion is of limited 
probative value.  Specifically, the basis of the 
aforementioned conclusions is unclear.  There is no 
indication that the opinion, dated twenty years following the 
veteran's death, was based on an examination of the veteran 
and a thorough review of his service and post-service medical 
records.  In fact, it is entirely unclear what the basis of 
the opinion is.  No mention is made of the alleged service 
stressors that caused the veteran's PTSD.  Aside from the 
July 2003 statement, there is absolutely no evidence on file 
that the veteran ever received psychiatric examination or 
treatment, or was diagnosed as having PTSD during his 
lifetime or by any physician who treated him during his 
lifetime.  It is again noted that the veteran did not have 
any service-connected disabilities during his lifetime.  
Given the uncertain basis of Dr. I.C.E.'s opinion, its 
probative value is limited.

The Board has considered the appellant's statements and 
testimony, and the statements of the veteran's fellow 
servicemen, family members, and acquaintances.  On issues of 
medical fact (i.e. diagnosis or causation), their opinions, 
including that of a sanitary inspector, are not competent.  
Although the aforementioned individuals are certainly 
competent to note certain symptoms including a cough, among 
other things; they are not competent to determine the 
etiology of the veteran's death.  The competent medical 
evidence on file, which establishes that his causes of death 
manifested decades after service and is not related thereto, 
is afforded more probative value.

The preponderance of the evidence is against the claim; as 
such, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Harvey P. Roberts 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


